December 11, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         SUNTRUST BANK, Appellant

NO. 14-13-00756-CV                          V.

                      WARREN E. FLANAGAN, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellant, SunTrust
Bank, signed May 28, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, SunTrust Bank, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.